             Case 1:20-cv-03090-LMM Document 30-6 Filed 02/12/21 Page 1 of 1




Health Summaries                                                                                                              Printed On Sep 1, 2021


                                                                  Digital      Pager:          410-447-0449

          11/25/2019        10:49       Local      Title:        SPEECH-LANGUAGE PATHOLOGY: PROGRESS NOTE
                                    Standard       Title:        SPEECH PATHOLOGY NOTE

          SPEECH-LANGUAGE PATHOLOGY - Outpatient
          11/25/19@  0940

          S - "Today is a good day" regarding                     his communication.
          0 - Veteran       was seen for 45 minutes               of aphasia      treatment.
          Auditory      Comprehension:         Veteran     answered       yes/no    questions        about
          personal/biographical             information        -4/10    with several        repetitions      - increased    to
          7/10 with MAX cues           (including       repetitions,         re-wording       the question      and written
          key words as needed).             He identified         objects      in fields      of 4 given     gestures    - 6/8.
          He   responded      appropriately        during      informal      conversations         -   10/13 indicating
          comprehension         of SLP's previous          statement.

          Verbal   Expression:     Given common objects,                       Veteran  often            verbalized      the function
          independently.       He named common objects                       - 3/8 - increased              to 4/8    with semantic
          cues.

          Reading       Comprehension:            Veteran       matched pictures              of     objects  with printed    words
          (fields       of 2) - -0/3.            (He was       able to matched          the        same printed    words correctly.)

          A - Fluent    aphasia      s/p          cerebral    infarction     affecting                all   language   modalities
          with severely      impaired             comprehension.        Some improved                performance     compared     to     last
          session.
          P - Continue     treatment              plan.


                                     Signed      by:        /es/    BONNIE F. PIKE, M.S.CCC-SLP,
                                                            Speech-Language     Pathologist
                                                            11/25/2019    10:59

                                                                    Analog     Pager:          4104470058

           12/02/2019        13:27       Local     Title:       ADDENDUM
                                     Standard      Title:       ADDENDUM
                                                  Ref:        SPEECH-LANGUAGE PATHOLOGY Dated:                        11/25/2019       10:49

           Veteran     did not attend             his       scheduled appointment.               Called  Veteran        and    his
           significant     other    said          that       they were unable    to           get transportation.             Re-scheduled
           for 12/9/19@       1000.


                                     Signed      by:        /es/    BONNIE F. PIKE, M.S.CCC-SLP,
                                                            Speech-Language     Pathologist
                                                            12/02/2019    13:29

PATIENT NAME AND ADDRESS (Mechanical Imprinting, if available)    VISTA Electronic Medical Documentation
BYRD,TOMMYLORENZA                                                  Printed     at   BALTIMORE VA MEDICAL CENTER
Priv
Privacy
acy          MARYLANDPriva
                            cy

                                                                                                                                                Page 30


                                                                                                                USAO_BYRD_000329
